DETAILED ACTION
This action is in response to the amendment dated 6/29/2021.  Claims 1, 2 and 4-8 are currently amended.  Claim 13 is newly added.  Claim 3 has been canceled.  Presently, claims 1, 2 and 4-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/23/2019.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 2 and 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest an actuator having a piston adjuster provided to the housing at a position separated from the supply port and including a regulating surface that regulates an upper limit position of possible movement of the piston, wherein the piston or a structure that moves along with the piston comes into contact with the regulating surface of the piston adjuster when pressurized fluid is supplied through the supply port and the piston is positioned in the upper limit position, the position adjuster comprises a lock that is operable from outside the housing and locks a position of the piston adjuster and the lock locks the 
Claims 2 and 4-13 depend from claim 1, either directly or indirectly, and, therefore, contain the allowable subject matter of claim 1.
Fukano et al. (US 5979792) discloses a valve assembly including an actuator (considered the combination of main valve body 26 and cover member 28) having a piston (30) and a piston adjuster (90) to allow adjustment of the upper limit position from outside the housing (Fukano et al.: col. 4, lines 21-32).
The Fukano et al. reference does not disclose wherein the piston adjuster comprises a lock that is operable from outside the housing and locks a position of the piston adjuster and the lock locks a position of the position adjuster by deforming the piston adjuster screwed into the housing.
Brown et al. (US 7337805) discloses a valve assembly including an actuator (210) having a piston (230/230a) and a piston adjuster (271) to allow adjustment of the upper limit position from outside the housing (Brown et al.: col. 9, lines 4-43).
The Brown et al. reference does not disclose wherein the piston adjuster comprises a lock that is operable from outside the housing and locks a position of the piston adjuster and the lock locks a position of the position adjuster by deforming the piston adjuster screwed into the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753